FILED
                              NOT FOR PUBLICATION                          MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RAUL MORALES CORTEZ; MARIA                       No. 11-70680
REYNA VELADOR BARBA,
                                                 Agency Nos.         A070-937-760
               Petitioners,                                          A078-113-250

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 14, 2013**

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Raul Morales Cortez, a native and citizen of Guatemala, and Maria Reyna

Velador Barba, a native and citizen of Mexico, petition for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration

judge’s (“IJ”) decision denying their application for asylum and withholding of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Kotasz v. INS, 31 F.3d 847, 851 (9th Cir.

1994). We deny in part and grant in part the petition for review, and we remand.

      The BIA found that Morales Cortez failed to show his kidnapping and the

later incident with guerrillas occurred on account of a protected ground. With

respect to the kidnapping, the record does not compel a different conclusion. See

INS v. Elias Zacarias, 502 U.S. 478, 481 n.1 (1992) (“[t]o reverse the BIA finding

we must find that the evidence not only supports that conclusion, but compels it”)

(emphasis in original).

      However, with respect to the later incident, Morales Cortez provided

evidence that after he stopped serving in the civil patrol, guerrillas came looking

for him, assaulted his wife, and threatened to make an example of him. In his brief

to the BIA, Morales Cortez argued the IJ erred by failing to consider his social

group claim based on his status as a former member of the civil patrol. The BIA

did not specifically address the social group argument when it found Morales

Cortez failed to show his experiences with guerrillas occurred on account of a

protected ground. See Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th Cir. 2005)

(“[T]he BIA [is] not free to ignore arguments raised by a [party].”); see also Ayala

v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (former membership in police or


                                          2                                    11-70680
military can constitute a particular social group). Thus, we grant the petition for

review as to Morales Cortez’s asylum and withholding of removal claims and

remand for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                    11-70680